UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7137


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

TAVON ROBINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cr-00074-WDQ-1; 1:09-cv-02305-WDQ)


Submitted:   October 13, 2011               Decided:   October 17, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Seth Allen Neyhart, STARK LAW GROUP, PLLC, Chapel Hill, North
Carolina, for Appellant.   Kwame Jangha Manley, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tavon Robinson seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion and its margin order denying his motion to amend.                                           The

orders are         not    appealable       unless      a    circuit      justice         or    judge

issues        a      certificate           of       appealability.                  28        U.S.C.

§ 2253(c)(1)(B) (2006).                A certificate of appealability will not

issue     absent         “a    substantial       showing       of     the         denial      of    a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard         by    demonstrating        that    reasonable            jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see       Miller-El    v.   Cockrell,       537      U.S.       322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural         ruling      is    debatable,       and    that     his         § 2255      motion

states    a       debatable      claim     of   the    denial       of       a   constitutional

right.        Slack,      529       U.S.   at   484-85.        We     have         independently

reviewed the record and conclude that Robinson has not made the

requisite         showing.          Accordingly,       we     deny       a       certificate       of

appealability and dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately



                                                2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3